Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                                        FILED
                                                                      May 09 2011, 9:18 am
 court except for the purpose of
 establishing the defense of res judicata,                                   CLERK
 collateral estoppel, or the law of the case.                              of the supreme court,
                                                                           court of appeals and
                                                                                  tax court




ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

JOEL M. SCHUMM                                           GREGORY F. ZOELLER
Indianapolis, Indiana                                    Attorney General of Indiana

RYAN M. MCLAUGHLIN                                       JOSEPH Y. HO
Certified Legal Intern                                   Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

ZACHARY BOWSER,                                          )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )      No. 49A02-1107-CR-638
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                      APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable John Chavis, Judge Pro Tempore
                              Cause No. 49F14-1102-FD-10595


                                                May 9, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Zachary Bowser brings this interlocutory appeal from the trial court’s order denying

his motion to suppress evidence in a criminal action brought against him by the State alleging

that he had committed Possession of Paraphernalia,1 as a class D felony. Bowser presents the

following restated issue for our review: Did the trial court err by finding that exigent

circumstances justified the warrantless entry of a motel room?

          We affirm and remand.

          On February 16, 2011 at approximately 12:30 a.m., Indianapolis Metropolitan Police

Detective Brady Ball and other officers were conducting a motel check for drug activities at

the Best Inn located at 4505 South Harding Street. The Best Inn, which was frequented by

truck drivers, was known for prostitution and drug activities, and had been the target of

previous police investigations. During the course of this particular motel check, Detective

Ball received information that an older white male in Room 230 was selling heroin at the

motel. Detective Ball learned from motel management that Room 230 was registered to

James Cornett. The officers, who were armed and in uniform, went to Room 230 to conduct

a knock-and-talk investigation based on that information.

          Detective Ball stood outside the room and listened to ensure that the occupants of the

room were present and awake. He heard a television and at least two men’s voices inside the

room. Detective Ball knocked on the door and Zachary Bowser opened the door within thirty

seconds. Through the open door, Detective Ball saw three men; Cornett, Bowser, and

another unidentified male. There were two beds with a nightstand between them in the room.

Cornett was sitting on the bed farther from the door.

1
    Ind.Code Ann. § 35-48-4-8.3(b) (West, Westlaw through legislation effective March 14, 2012).
                                                     2
       When Bowser opened the door and saw the officers, he “had a look of awkwardness

on his face.” Transcript at 7. Detective Ball asked for the registered guest of the room, but

Bowser ignored the officer, turned to look at Cornett, placed his hand in his left front pants

pocket, and lay down on the bed closer to the door. Detective Ball ordered Bowser to

remove his hand from his pants pocket at least three times, to no avail. Bowser continued to

ignore the officer and acted as though he were not there.

       Cornett stood up from the bed farther from the door and began to approach the officer

to speak. When Cornett arose from the bed, Detective Ball observed what appeared to be a

cocaine pipe on the nightstand between the two beds. Detective Ball again asked Bowser to

remove his hand from his pocket, but Bowser refused. Due to Bowser’s proximity to the

cocaine pipe, the risk of its destruction, and the safety of the officers, Detective Ball entered

the room, removed Bowser’s hand from his pocket, patted him down and handcuffed him.

Detective Ball then saw a second cocaine pipe on the nightstand under Bowser’s wallet.

       The State charged Bowser with one count of class A misdemeanor possession of

paraphernalia, which was enhanced to a class D felony due to a prior conviction. Bowser

filed a motion to suppress the cocaine pipe seized from the motel room. The trial court held a

hearing on the motion and later determined that exigent circumstances justified the officers’

entry into the motel room and denied the motion to suppress. Bowser’s petition to certify the

order for interlocutory appeal was granted by the trial court. Bowser now appeals.

       Bowser claims that the trial court erred in denying his motion to suppress because no

exigent circumstances existed to justify the warrantless entry into the motel room and the

subsequent search. Bowser contends that the officers violated his right to be free from

                                               3
unreasonable searches and seizures under the Fourth Amendment to the Federal Constitution

and article 1, section 11 of the Indiana Constitution.

       “While almost identical to the wording in the search and seizure clause of the federal

constitution, Indiana’s search and seizure clause is independently interpreted and applied.”

Baniaga v. State, 891 N.E.2d 615, 618 (Ind. Ct. App. 2008). Under the Indiana Constitution,

the legality of a governmental search turns on an evaluation of the reasonableness of the

police conduct under the totality of the circumstances. Litchfield v. State, 824 N.E.2d 356

(Ind. 2005). Although other relevant considerations under the circumstances may exist, our

Supreme Court has determined that the reasonableness of a search or seizure turns on a

balance of: 1) the degree of concern, suspicion, or knowledge that a violation has occurred;

2) the degree of intrusion the method of the search or seizure imposes on the citizens’

ordinary activities; and 3) the extent of law enforcement needs. Baniaga v. State, 891 N.E.2d

615. The burden is on the State to show that under the totality of the circumstances, the

intrusion was reasonable. Id.

       The Fourth Amendment protects persons from unreasonable search and seizure, and

this protection has been extended to the states through the Fourteenth Amendment. U.S.

Const. amend. IV; Krise v. State, 746 N.E.2d 957 (Ind. 2001). Generally a search warrant is

a prerequisite to a constitutionally proper search and seizure. Halsema v. State, 823 N.E.2d

668 (Ind. 2005). When a search or seizure is conducted without a warrant, the State bears the

burden of proving that an exception to the warrant requirement existed at the time of the

search or seizure. Id.



                                              4
       One exception allows police to dispense with the warrant requirement in the presence

of exigent circumstances. The warrant requirement becomes inapplicable where the

“‘exigencies of the situation’ make the needs of law enforcement so compelling that the

warrantless search is objectively reasonable under the Fourth Amendment.” Mincey v.

Arizona, 437 U.S. 385, 393–94, 98 S.Ct. 2408, 2414, 57 L.Ed.2d 290, 301 (1978). Among

the exigencies that may properly excuse the warrant requirement are threats to the lives and

safety of officers and others and the imminent destruction of evidence. See Minnesota v.

Olson, 495 U.S. 91, 110 S.Ct. 1684, 109 L.Ed.2d 85, (1990).

       Possible imminent destruction of evidence is one exigent circumstance that may

justify a warrantless entry into a home if the fear on the part of the police that the evidence

was immediately about to be destroyed is objectively reasonable. Esquerdo v. State, 640

N.E.2d 1023, 1027 (Ind. 1994). Courts will demand a genuine showing of emergency before

excusing the failure to obtain a warrant, and the State must show that law enforcement was

faced with circumstances making it impracticable to wait for a search warrant by clear and

convincing evidence. Hawkins v. State, 626 N.E.2d 436, 439–40 (Ind. 1993). Essentially,

the officers must have a reasonable belief that people within the premises are presently

destroying or directly about to destroy evidence, the nature of which must have an evanescent

quality. Esquerdov. State, 640 N.E.2d at 1027 (quoting Harless v. State, 577 N.E.2d 245,

248 (Ind. Ct. App. 1991)). We have found the following circumstances to be relevant to our

review:

       1) The degree of urgency involved and the amount of time necessary to obtain
       a warrant, (2) reasonable belief that the contraband is about to be removed, (3)
       the possibility of danger to police officers guarding the site of the contraband

                                              5
       while a search warrant is sought, (4) information indicating the possessors of
       the contraband are aware that the police are on their trail, and (5) the ready
       destructibility of the contraband and the knowledge ‘that efforts to dispose of
       narcotics and to escape are characteristic behavior of persons engaged in the
       narcotics traffic[.]

Sayre v. State, 471 N.E.2d 708, 714 (Ind. Ct. App. 1984).

       We review de novo a trial court’s ruling on the constitutionality of a search or seizure.

Myers v. State, 839 N.E.2d 1146 (Ind. 2005). We give deference, however, to a trial court’s

determination of the facts, which will not be overturned unless clearly erroneous. Id. Thus,

we do not reweigh the evidence, but consider conflicting evidence most favorably to the trial

court’s ruling. State v. Quirk, 842 N.E.2d 334 (Ind. 2006).

       In ruling on the motion to suppress the trial court stated the following:

       At the Suppression Hearing, Officer Ball and the State stated that he entered
       because he had probable cause to arrest Mr. Cornett for Possession of
       Paraphernalia and that exigent circumstances existed; specifically, if he
       stepped away from the room with Mr. Cornett, there was no way of knowing if
       Mr. Bowser or another occupant in the room would try to destroy the
       paraphernalia. When Officer Ball entered the hotel room, he immediately
       placed Mr. Bowser into handcuffs. At that point, he saw that there was
       another pipe. He placed Mr. Bowser under arrest for the second pipe.

                                             ***

       In essence, I believe that he was in a lawful place to view—especially as the
       door was open, a lawful place to view what he believed to be contraband. We
       will add that—the Court believes that it is impractical for the officer, at that
       point, since the defendant’s—well, this particular defendant, then Mr. Cornett,
       at the time, know that the officer is there. So in the other cases that I’ve read,
       Willis and Sayre and what have you, there seems to be a distinction between
       that case and this case in that one, there was a refusal of entry, either by
       closing the door or what have you. In another instance, they were observing
       conduct from afar where it was not impractical for the officers to obtain a
       warrant. In this instance though, I would say the jig is up. The defendant and
       the—the defendants and then there’s a third person in the room, they know that
       the officers are there. And we believe—the Court believes that it would be

                                               6
       impractical at that point [to obtain a warrant and] that exigent circumstances
       warranted the entry into the premises and the seizure of the cocaine pipe.

Transcript at 50-52. The trial court cited as exigent circumstances Bowser’s nervous actions,

failure to respond to Detective Ball’s commands, and placement of himself in proximity to

the second pipe.

       We agree that a resident responding to a knock and talk investigation has the right to

deny officers admission and to refuse to answer questions. See Hardister v. State, 849

N.E.2d 563 (Ind. 2006) (residents have the right to deny officers admission and refuse to

answer question in response to knock and talk investigation). In this situation, however,

Bowser opened the motel room door, and after seeing the officers standing there, left the door

open and returned to one of the beds. Detective Ball asked to speak with Cornett, the

registered guest of the room. When Cornett arose from the bed to speak with the officer,

Detective Ball could see from his vantage point in the hallway, a cocaine pipe on the

nightstand between the two beds. Detective Ball had probable cause to enter the room and

arrest Cornett for possession of paraphernalia. Detective Ball requested that Bowser remove

his hand from his pocket, but Bowser did not comply. Bowser was situated close to the

cocaine pipe. The officers reasonably concluded that Bowser’s refusal to remove his hand

from his pants pocket might be because he was holding a weapon. The officers then

concluded that exigent circumstances existed. Had the officers delayed in order to obtain a

warrant, the evidence likely would have been removed or destroyed by any of the three men

present in the room. There is no doubt that Bowser and Cornett were aware that the officers

were on their trail. We agree with the trial court’s conclusion that Detective Ball had an


                                              7
objectively reasonable belief that exigent circumstances existed allowing for the warrantless

entry into the motel room. The trial court correctly denied the motion to suppress under

Fourth Amendment analysis.

       As for Indiana constitutional analysis, we likewise find that the trial court correctly

denied the motion to suppress. The officers’ entry into the motel room was reasonable under

the totality of the circumstances. When Bowser observed the uniformed officers at the door

of the motel room, he had a look of awkwardness on his face and returned to the bed closer to

the door. Bowser then ignored the officers and kept his hand in his pants pocket. Detective

Ball observed one cocaine pipe from his vantage point in the hallway, and saw the second

cocaine pipe under Bowser’s wallet on the nightstand after entering the motel room. The

officers knew that violations had occurred, and their entry into the room through the door

Bowser left open was minimally intrusive. The officers’ need to secure the paraphernalia

before it was destroyed or removed by any of the three men was great. Under the totality of

the circumstances, the officers’ warrantless entry into the motel room was reasonable.

       Willis v. State, 780 N.E.2d 423 (Ind. Ct. App. 2002), a case relied upon by Bowser is

distinguishable from the present case. In Willis the officers forced their way into the hotel

room to arrest one of the occupants for misdemeanor trespass. The officers knocked on the

door, which was then opened by one of the occupants, but not the registered guest. That

occupant slammed the door shut. The occupant then opened the door to inform the officers

that he would not consent to their entry into the room as the room was not his, and shut the

door again. We concluded that although the officers had probable cause to arrest one of the



                                              8
occupants of the room, there were no exigent circumstances to justify the warrantless entry

into the room to make the arrest.

       In the present case, the officers knocked on the door of the motel room, and Bowser

answered the door, leaving it open. Detective Ball observed a cocaine pipe in the room. The

circumstances not present in Willis, i.e., that evidence was in danger of being destroyed, is

present here. We conclude that the trial court correctly denied the motion to suppress under

Indiana constitutional analysis.

       We affirm the trial court’s denial of Bowser’s motion to suppress evidence and

remand the matter for further proceedings consistent with this opinion.

       Judgment affirmed and cause remanded.

MAY, J., and BARNES, J., concur.




                                             9